Citation Nr: 0117510	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, prior to April 15, 1988, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to March 1970.

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a July 9, 1998 
decision of the Board that denied his claims of entitlement 
to an effective date prior to April 15, 1988 for a 100 
percent rating for PTSD, and an effective date prior to 
August 24, 1983 for a grant of service connection for PTSD.  

The Court in July 2000 vacated the July 9, 1998 Board 
decision and remanded the case for another decision on the 
issue of an effective date prior to April 15, 1988 for a 100 
percent rating for PTSD, taking into account matters raised 
in its order.  The appellant withdrew the issue of 
entitlement to an effective date prior to August 24, 1983, 
for a grant of service connection for PTSD.

The record shows that the Board in October 2000 wrote to the 
appellant's attorney and informed him that he could submit 
additional evidence and argument in support of the appeal.  
The Board in December 2000 extended the time for submission 
of evidence and argument to February 19, 2001.  



In February 2001, the Board again extended the time for such 
submission to April 9, 2001.  No additional evidence or 
argument was received and the case has been returned to the 
Board for adjudication. 


FINDINGS OF FACT

1.  The Board in August 1985 granted service connection for 
PTSD; the RO assigned an effective date of August 24, 1983 
for service connection with a 30 percent rating.

2.  The RO denied the January 1986 claim for increase; the 
Board in March 1988 affirmed the decision to continue the 30 
percent evaluation.

3.  The subsequent claim for increase received on April 15, 
1988, was continuously prosecuted; in December 1990 the Board 
granted a 100 percent rating for PTSD which the RO assigned 
from April 15, 1988.

4.  An increase in the disabling manifestations of PTSD to 
100 percent was ascertainable from November 11, 1987.


CONCLUSION OF LAW

The criteria for an effective date for a 100 percent rating 
for PTSD retroactive to November 11, 1987 have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.104, 3.105, 
3.155, 3.157, 3.160, 3.400, 4.130, 4.132, Diagnostic Code 
9411(effective prior to November 7, 1996); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the Board in August 1985 granted 
service connection for PTSD.  Thereafter, the RO assigned an 
effective date of August 24, 1983 for the grant of service 
connection with a 30 percent rating.  The veteran's claim for 
increase filed in January 1986 followed a September 1985 VA 
psychiatry evaluation.  The record was supplemented with 
additional VA clinical records, and contemporaneous VA 
psychological and psychiatric evaluations.  There was also a 
form statement from PAI, MD dated in December 1985, finding 
the veteran totally disabled.  The Board in March 1988 
reviewed this record when it affirmed the 30 percent 
evaluation for PTSD.

The RO received statements from the veteran in April and May 
1988 in support of a claim for increase.  Supplementing the 
record was a March 21, 1988 private psychological intake 
assessment that mentioned PAI, MD had seen the veteran off 
and on since 1981, and found the veteran permanently and 
totally disabled.  VA outpatient treatment records beginning 
in 1988 and VA psychiatry examinations in December 1988 and 
October 1989 were obtained.  

The record also contained a January 18, 1988 dated VA form 
for outreach services that named a provider for readjustment 
counseling and authorized three visits for the veteran's 
assessment beginning January 19, 1988.  Another copy of the 
form reported an initial assessment had been provided in 
early March 1988.  The veteran in September 1988 submitted 
various records which included a copy of a November 11, 1987 
dated VA insurance service questionnaire regarding the 
continuation of waiver of premium based on total disability.  
On the form he mentioned treatment for stress and other 
disorders.  On a VA form for income reporting submitted in 
October 1988 he indicated that the only benefits he received 
were VA veteran's benefits.


In December 1990 the Board granted entitlement to a total 
disability rating for PTSD for which the RO in February 1991 
selected an effective date in September 1988.  The RO in May 
1997 revised the effective date for the 100 percent rating 
retroactive to April 15, 1988.  

The RO received a January 1996 statement from PAI, MD, a 
psychiatrist, who reported that the veteran had been seen 
sporadically from April 8, 1981 to May 18, 1987 for PTSD.  
The psychiatrist said that he was eventually referred to 
other physicians because of his poor attendance record.  

At a RO hearing in July 1997 the veteran recalled that he had 
started at a Vet Center and an outreach group in 1988 and 
that he received Social Security benefits (Transcript at 7).  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation was assigned where there was 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996); effective prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  The Board is 
bound by such interpretations.  38 U.S.C.A. § 7104(c) (West 
1991).

Under the rating criteria in effect prior to February 3, 
1988, a 10 percent evaluation for PTSD was assigned with less 
than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  


A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411; effective prior to February 3, 
1988.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).





The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.


Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  




These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).

Insurance ratings. A rating of permanent and total disability 
for insurance purposes will have no effect on ratings for 
compensation 
or pension.  38 C.F.R. § 3.340(c)

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).


Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government. The provisions of 
this section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.  
38 C.F.R. § 3.103.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000 (hereafter VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  Congress 
recently passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.  In the case at hand, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new law without it first being considered by 
the RO.  VA has already met all obligations to the veteran 
under this new law through the development that has been 
accomplished.  

Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal since the Court remand.  
The Board granted an extension of time for filing additional 
evidence but no additional evidence or argument appears to be 
forthcoming.  In view of the foregoing, the Board finds that 
the veteran will not be prejudiced by its actions, and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Having determined 
that the duty to assist has been satisfied, the Board turns 
an evaluation of the veteran's claim on the merits.

Earlier Effective Date

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (2000).  Under section 3.157(a), a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits if it meets the requirements 
of section 3.157(b).  Section 3.157(b)(1) addresses when a VA 
examination report may constitute an informal claim.  This 
provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  This provision does 
appear to assist the veteran in view of the evidence 
initially received after the March 1988 Board decision. 



In arguing for an effective date earlier than April 15, 1988, 
for a 100 percent rating for PTSD the representative focused 
on a March 1988 private examination report.  

Under the law and regulations applicable to increased rating 
claims, the Board must point out that the Board affirmed a 30 
percent rating in March 1988, and the veteran has not 
articulated a claim for an earlier effective date for the 100 
percent evaluation based upon clear and unmistakable error 
(CUE) in the March 1988 Board decision.

It is appropriate at this time that the Board advise the 
veteran that the elements of a valid CUE claim are set forth 
in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a three-
pronged test for purposes of determining whether such error 
is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.


The veteran argues that the effective date for his 100 
percent rating for PTSD should, at a minimum, coincide with 
the March 1988 examination report.  The record shows that the 
RO in May 1997 assigned a 100 percent evaluation for the 
veteran's PTSD effective from April 15, 1988.  Upon review of 
the record, the Board finds that the preponderance of the 
evidence is not against the claim for an earlier effective 
date. 

The Board observes that in 1988 PTSD was rated under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 grading 
several levels of impairment, including 50 percent, 70 
percent and 100 percent, based on the presence of psychiatric 
symptom combinations and characteristic impairment of social 
and industrial impairment.  There is no question of the 
propriety of the rating scheme.  See, Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); 38 C.F.R. § 4.21.  There was 
little, if any, appreciable substantive change from the 
rating criteria in effect prior to February 3, 1988 
particularly at the 100 percent level.

It is pertinent to observe that the RO adjudicated the 
veteran's 1988 claim for increase and initially granted a 100 
percent evaluation retroactive to September 1988.  At that 
time there was other evidence relevant to a claim for 
increase and this served as the principal basis of the RO 
decision in 1997 to increase the rating to 100 percent from 
April 15, 1988.  However, the RO considered evidence not 
available at the time of the final March 1988 Board decision.  
In essence, a claim for increase is deemed filed with the 
receipt of this evidence, and remained active until the 
February 1991 increase in the PTSD rating to 100 percent.  

In summary, the receipt of additional evidence predating the 
Board decision in 1988 was sufficient to serve as a claim for 
increase in the veteran's disability rating.  The March 1988 
examination report is deemed to have been received on the 
date of the report since there is no other obvious date for 
VA receipt.  The report noted that the veteran was referred 
for counseling from a Vet Center and VA records from January 
1988 show readjustment counseling was authorized.  Even 
earlier, in November 1987, there is the VA insurance 
information form that viewed liberally indicates the veteran 
felt he remained totally disabled in part on account of 
stress.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim, but that increased disability 
compensation may be granted from the date an ascertainable 
increase occurred during the one year period prior to the 
date of claim, or date of receipt of claim.  However, in 
general, where the increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

The basis for the April 15, 1988 effective date selected by 
the RO is readily apparent from the record.  Upon review of 
the record, the Board concludes that November 11, 1987 is the 
pertinent date for the effective date of the increase to 100 
percent.  The veteran's attorney argued before the Court that 
the precedent established in Hazan v. Gober, 10 Vet. App. 511 
(1997) supported an earlier effective date.  This decision 
was also discussed in Swanson v. West, 12 Vet. App. 442 
(1999).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  In Swanson it was 
once again stated that consideration must be given to all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  

The Board notes that the argument for an effective date from 
the mid 1980's is not warranted as a result of a final Board 
decision in which there is no alleged CUE or grave procedural 
error.  VA asked for outpatient records from 1988 and such 
were considered, and there was a psychiatric examination in 
late 1988.  



The RO felt that the record including these reports showed 
manifestations of PTSD that supported a 100 percent rating 
from April 15, 1988.  Although the veteran referred to SSA 
benefits at the recent hearing, as of late in 1988 he 
apparently was not receiving such benefits.  

The veteran's articulated argument for an earlier effective 
date are noted, and records relevant to the appeal prior to 
April 15, 1988 do point to contemporaneous evidence of 
ascertainable increase earlier.  The evidence need not be 
undebatable evidence, but it must reasonably support a 100 
percent evaluation under the rating formula for anxiety 
disorders as it existed.  

As noted previously, 38 C.F.R. § 3.400(o)(2) requires a 
review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim on April 15, 1988.  In summary, if 
such is not shown, the date of claim or date entitlement 
arose controls, whichever is later.  Thus the determination 
is on a facts found basis.  

The Board believes that collectively the March 1988 intake 
report, the January and March 1988 VA counseling actions, and 
the insurance information form from November 11, 1987 offer 
appreciable evidence that are reasonably directed to the 
overall severity of PTSD manifestations.  

Thus, in view of the evidence, the Board concludes an 
increase to the 100 percent level was ascertainable earlier 
than April 15, 1988 based on an informal claim for increase 
being filed on November 11, 1987.  38 C.F.R. §§ 3.155, 3.103, 
3.303.  The Board has reviewed the arguments in this claim in 
favor of an earlier effective date for an increased 
evaluation, mindful of the constraints of CUE analysis.  
Under the applicable regulations, read liberally, the record 
does appear to establish an informal claim for increase 
earlier than the date of claim on April 15, 1988. 




The RO concluded, in essence, that the record did not show an 
ascertainable increase in the service-connected disability 
earlier than the date of claim, holding that such increase 
was first ascertained with the date of claim but not earlier.  

The RO applied 38 C.F.R. § 3.400 to establish an effective 
date for the 100 percent rating that coincided with the 
formal claim for increase such as received.   

In summary, the Board finds that the record does support an 
effective date prior to the date selected by the RO.  The 
veteran did alert the Board to relevant treatment during the 
one-year period before the April 15, 1988 claim for increase 
through hearing testimony and documentary evidence.  The 
Board believes that the claim may be resolved in accord with 
the current law regarding the effective date of increase as 
interpreted in Harper.  

From the record before the RO, the Board is able to find that 
an ascertainable increase was manifested prior to April 15, 
1988.  The increase from November 11, 1987 is supported by 
demonstrable continuity of action though seeking to continue 
the total disability waiver of premium for insurance 
purposes, and then pursuing treatment or counseling through 
VA from January 1988.  

Therefore, the effective date will coincide with the date of 
claim or ascertainable increase, which in this case the Board 
finds to be earlier than April 15, 1988.  There is an 
informal claim within a year of the formal claim on April 15, 
1988, and increased compensation may be established earlier 
than the date of claim in accordance with the applicable law 
and regulations governing monetary payments of this kind.  
The Board views the November 11, 1987 submission to the VA 
insurance service to continue a premium waiver as early 
evidence of intent to seek increased compensation that was 
followed in several months with a formal claim for increase.  
38 C.F.R. §§ 3.155, 3.157, 3.340(c).


ORDER

Entitlement to an effective date for a 100 percent rating for 
PTSD retroactive to November 11, 1987, is granted, subject to 
the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

